Exhibit 10.31

ZIMMER BIOMET HOLDINGS, INC.

2009 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION GRANT

 

To encourage your continued employment with Zimmer Biomet Holdings, Inc. (the
“Company”) or its Affiliates, you have been granted this option (this “Option”)
to purchase fully paid and non-assessable shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”) pursuant to the Company’s 2009
Stock Incentive Plan (the “Plan”), subject to the vesting requirements set forth
in this agreement (this “Agreement”) and all of the other restrictions, terms
and conditions contained in this Agreement and in the Plan.  Capitalized terms
that are not defined in this Agreement have the meanings given to them in the
Plan.

1.Grant Date:  ____ __, 20__ (the “Grant Date”).

2.Expiration Date:  ____ __, 20__ (the “Expiration Date”).

3.Exercise Price per Share:  $_______.

4.Vesting Schedule:  No Option may be exercised hereunder for the purchase of
shares unless you shall have remained in the continuous employ of the Company or
one of its Affiliates for one year following the Grant Date.  Thereafter,
provided that you shall at the time of such exercise, except as specifically set
forth herein to the contrary, have been in the employ of the Company or one of
its Affiliates, and except as set forth in Sections 16 and 17 below, this Option
may from time to time prior to the Expiration Date be exercised in the manner
hereinafter set forth, and this Option may be exercised (i) only to the extent
of 25 percent of the number of shares to which this Option applies on or after
the first anniversary and prior to the second anniversary of the Grant Date;
(ii) only to the extent of 50 percent of the number of shares to which this
Option applies on or after the second anniversary and prior to the third
anniversary of the Grant Date; (iii) only to the extent of 75 percent of the
number of shares to which this Option applies on or after the third anniversary
and prior to the fourth anniversary of the Grant Date; and (iv) in its entirety
on or after the fourth anniversary of the Grant Date.

5.Exercise Procedure:  This Option may be exercised, in whole or in part in
accordance with the vesting schedule set forth above, by the delivery of an
exercise notice to the Company or the Company’s designated agent.  The exercise
notice will be effective upon receipt by the appropriate person at the Company
or the Company’s agent and upon payment of the exercise price, any fees and any
other amounts due to cover Tax-Related Items as defined and described in

Section 11 herein.  Such exercise notice (which, in the Company’s discretion,
may be, or may be required to be, given by electronic, telefax or other
specified means) shall specify the number of shares with respect to which this
Option is being exercised and such other representations and agreements as may
be required by the Company.  In the event the Expiration Date or the termination
date set forth under Section 8 of this Agreement falls on a day which is not a
regular business day at the Company’s executive office in Warsaw, Indiana,
U.S.A., then such written notification must be received on or before the last
regular business day prior to such Expiration Date or termination date, as
applicable (and prior to the close of the New York Stock Exchange on such last
regular business day); any later attempt to exercise this Option will not be
honored.  Payment is to be made by certified personal check, or bank draft, by
payment through a broker in accordance with procedures permitted by Regulation T
of the Federal Reserve Board, in shares of Common Stock owned by you having a
fair market value at the date of exercise equal to the purchase price for such
shares, in any combination of the foregoing or by any other method that the
Committee approves; provided, however, that payment in shares of Common Stock
will not be permitted unless at least 100 shares of Common Stock are required
and delivered for such purpose.  Delivery of shares for exercising an option
shall be made either through the physical delivery of shares or through an
appropriate certification or attestation of valid ownership.  No shares shall be
issued until full payment for such shares has been made.  At its discretion, the
Committee may modify or suspend any method for the exercise of this Option.  You
shall have the rights of a stockholder only with respect to shares of stock that
have been recorded on the Company’s books on your behalf or for which
certificates have been issued to you.

6.Issuance of Shares:  The Company shall not be required to issue or deliver any
certificate or certificates for shares of its Common Stock purchased upon the
exercise of any part of this Option prior to (i) the admission of such shares to
listing on any stock exchange on which the stock may then be listed, (ii) the
completion of any registration or other qualification of such shares under any
local, state, federal or foreign law or rulings or regulations of any
governmental regulatory body, including but not limited to the U.S. Securities
and Exchange Commission (“SEC”), (iii) the obtaining of any consent or approval
or other clearance from any governmental agency, which the Company

 

4-Year NQSO Award (2018)1

--------------------------------------------------------------------------------

Exhibit 10.31



shall, in its sole discretion, determine to be necessary or advisable, and (iv)
the payment to the Company, upon its demand, of any amount requested by the
Company for the purpose of satisfying your obligations under Section 11
herein.  You understand that the Company is under no obligation to register or
qualify the shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the shares.  Further, you agree that the Company shall have
unilateral authority to amend the Plan and the Agreement without your consent to
the extent necessary to comply with securities or other laws applicable to
issuance of shares.

7.Nontransferability:  This Option is not transferable by you otherwise than by
will or by the laws of descent and distribution, and may be exercised, during
your lifetime, only by you; provided that the Board may permit further
transferability, on a general or specific basis, and may impose conditions and
limitations on any permitted transferability.

8.Termination of Employment:  Notwithstanding any other provision hereof:

(a)  Remaining Period to Exercise Option Following Termination of Employment
(Other than Due to Death):  If you retire or cease to be employed by the Company
or any of its Affiliates for any reason (other than death) after you have been
continuously so employed for one year from the Grant Date, you may exercise this
Option only to the extent that you were otherwise entitled to exercise it at the
time of such retirement or cessation of employment with the Company or any of
its Affiliates, but in no event after (i) the Expiration Date, in the case of
retirement or cessation of employment with the Company or any of its Affiliates
on or after your 65th birthday, or on or after your 55th birthday after having
completed ten years of service with the Company or any of its Affiliates, or on
or after the date the sum of your attained age (expressed as a whole number)
plus completed years of service (expressed as a whole number) plus one (1)
equals at least 70 and you have completed ten years of service with the Company
or any of its Affiliates and your employment terminates for any reason other
than death, resignation, willful misconduct, or activity deemed detrimental to
the interest of the Company and, where applicable, you have executed a general
release, a covenant not to compete and/or a covenant not to solicit as required
by the Company, or (ii) the date that is three months next succeeding retirement
or cessation of employment, in the case of any other retirement or cessation of
employment with the Company or any of its Affiliates.

(b)  Leave of Absence:  Whether military or government service or other bona
fide leave of absence shall constitute termination of employment for the

purpose of this Option shall be determined in each case by the Committee in its
sole discretion.

(c)  Remaining Period to Exercise Option Following Death:  Except as provided in
Section 7, in the event of your death while in the employ of the Company or of
any of its Affiliates or within whichever period after retirement or cessation
of your employment specified in subparagraph (a) is applicable, and after you
have been continuously so employed for one year after the Grant Date, this
Option shall be exercisable by the executors, administrators, legatees or
distributees of your estate, as the case may be, only to the extent that you
would have been entitled to exercise it if you were then living, subject to
subparagraph (d) herein, but in the case of your death after retirement or
cessation of employment in no event after the later of (i) the date twelve
months next succeeding such death and (ii) the last day of the period after your
retirement or other cessation of employment specified in subparagraphs (a)(i) or
(a)(ii) and provided, in any case, not after the Expiration Date.

In the event this Option is exercised by the executors, administrators, legatees
or distributees of your estate, the Company shall be under no obligation to
issue stock hereunder unless and until the Company is satisfied that the person
or persons exercising this Option are the duly appointed legal representatives
of your estate or the proper legatees or distributees thereof.

(d)  Accelerated Vesting:  The provisions of Section 4 hereof restricting the
percentage of shares of an Option grant which can be exercised prior to the
fourth anniversary of the date of such grant shall not apply if (i) you have
reached age 60; (ii) you die while in the employ of the Company or any of its
Affiliates; (iii) you retire or cease to be employed by the Company or any of
its Affiliates (1) on or after your 65th birthday, or (2) on or after your 55th
birthday after having completed ten years of service with the Company or any of
its Affiliates, or (3) on or after the date the sum of your attained age
(expressed as a whole number) plus completed years of service (expressed as a
whole number) plus one (1) equals at least 70 and you have completed ten years
of service with the Company or any of its Affiliates and your employment
terminates for any reason other than death, resignation, willful misconduct, or
activity deemed detrimental to the interest of the Company and, where
applicable, you have executed a general release and a non-solicitation and/or
non-compete agreement with the Company as required by the Company; or (iv) your
employment terminates for any reason other than death, resignation, willful
misconduct, or activity deemed detrimental to the interest of the Company
provided you execute a general release and, where applicable, a non-solicitation
and/or non-compete agreement with the

 

4-Year NQSO Award (2018)2

--------------------------------------------------------------------------------

 



Company as required by the Company.  For the purposes of this Option, service
with Bristol-Myers Squibb Company and its affiliates before the effective date
of the Plan shall be included as service with the Company; provided that you
were employed by Bristol-Myers Squibb Company on August 5, 2001 and have been
continuously employed by the Company or an Affiliate of the Company since August
6, 2001.

9.Change in Control:  Under certain circumstances, if your employment with the
Company or one of its Affiliates terminates during the three year period
following a change in control of the Company, this Option may become fully
vested and exercisable.  Please refer to the Plan for more information.

10.Changes in Capitalization:  If prior to the Expiration Date changes occur in
the outstanding Common Stock by reason of stock dividends, recapitalization,
mergers, consolidations, stock splits, combinations or exchanges of shares and
the like, the exercise price per share and the number and class of shares
subject to this Option shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.  If as a result of any adjustment under this
paragraph you should become entitled to a fractional share of stock, you shall
have the right to purchase only the adjusted number of full shares and no
payment or other adjustment will be made with respect to the fractional share so
disregarded.

11.Responsibility for Taxes:  You acknowledge that, regardless of any action
taken by the Company or, if different, your employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to your
participation in the Plan and legally applicable to you or deemed by the Company
or the Employer in its discretion to be an appropriate charge to you even if
legally applicable to the Company or the Employer (“Tax-Related Items”) is and
remains your responsibility and may exceed the amount, if any, actually withheld
by the Company or the Employer.  You further acknowledge that the Company and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of shares of Common Stock acquired pursuant to such exercise and the
receipt of any dividends; and (2) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Option to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result.  Further, if you are subject to Tax-Related Items in more than one
jurisdiction, you acknowledge that the Company and/or the Employer (or former
employer, as

applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items.  In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy any
applicable obligations with regard to all Tax-Related Items legally payable by
you by one or a combination of the following: (a) by withholding from your wages
or other cash compensation paid to you by the Company and/or the Employer,
within legal limits; or (b) withholding from the proceeds of the sale of shares
of Common Stock acquired at exercise of the Option either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization) without further consent unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case, you agree that the
obligation for Tax-Related Items may be satisfied by withholding in shares of
Common Stock to be issued at exercise of the Option.  

Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates in your
jurisdiction, including maximum applicable rates, in which case you may receive
a refund of any over-withheld amount in cash and will have no entitlement to the
Common Stock equivalent.  If the obligation for Tax-Related Items is satisfied
by withholding in shares of Common Stock, for tax purposes, you are deemed to
have been issued the full number of shares of Common Stock subject to the
exercised Options, notwithstanding that a number of the shares of Common Stock
are held back solely for the purpose of paying the Tax-Related Items.

Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described.  The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares of Common Stock, if you
fail to comply with your obligations in connection with the Tax-Related Items.

12.Nature of Grant:  In accepting the Option grant, you acknowledge, understand
and agree that:

(a)  the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be

 

4-Year NQSO Award (2018)3

--------------------------------------------------------------------------------

 



amended, suspended or terminated by the Company at any time, to the extent
permitted by the Plan;

(b)  the grant of the Option is exceptional, discretionary, voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted in the past;

(c)  all decisions with respect to future option or other grants, if any, will
be at the sole discretion of the Company;

(d)  the Option grant and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or any Affiliate, and shall not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate your employment or service relationship (if any);

(e)  you are voluntarily participating in the Plan;

(f)  the Option, any shares of Common Stock acquired under the Plan, and the
income from and value of same are not intended to replace any pension rights or
compensation;

(g)  the Option and any shares of Common Stock acquired under the Plan and the
income from and value of same, are not part of normal or expected compensation
for any purpose, including without limitation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, holiday pay, bonuses, long-service awards, pension or retirement or
welfare benefits or similar mandatory payments, unless otherwise determined by
the Company, in its sole discretion;

(h)  the future value of the shares of Common Stock underlying the Option is
unknown, indeterminable, and cannot be predicted with certainty;

(i)  if the underlying shares of Common Stock do not increase in value, the
Option will have no value;

(j)  if you exercise the Option and acquire shares of Common Stock, the value of
such shares of Common Stock may increase or decrease in value, even below the
exercise price;

(k)  no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of your employment or
other service relationship (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), or resulting from a breach or violation as described in Section 16 or
Section 17 below;

(l)  for purposes of the Option, your employment or service relationship will be
considered terminated as of the date you are no longer actively providing
services to the Company or one of its Affiliates (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, (i) your right to vest in the Option
under the Plan, if any, will terminate as of such date and will not be extended
by any notice period (e.g., your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any); and (ii) the period (if any) during
which you may exercise the Option after such termination of your employment or
service relationship will commence on the date you cease to actively provide
services and will not be extended by any notice period mandated under employment
laws in the jurisdiction where you are employed or terms of your employment
agreement, if any; the Committee shall have the exclusive discretion to
determine when you are no longer actively providing services for purposes of the
Option grant (including whether you may still be considered to be providing
services while on a leave of absence); and

(m)  unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and

(n)  neither the Company, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Option or of any amounts
due to you pursuant to the exercise of the Option or the subsequent sale of any
shares of Common Stock acquired upon exercise.

13.No Advice Regarding Grant:  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock.  You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

14.Data Privacy:  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other

 

4-Year NQSO Award (2018)4

--------------------------------------------------------------------------------

 



Option grant materials (“Data”) by and among, as applicable, the Company, the
Employer and any other Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.  

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number (e.g. resident registration number), salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Options or any other entitlement to shares of Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan.

You understand that Data may be transferred to Computershare or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan.  You understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than your
country.  You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative.  You authorize the Company, Computershare and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing your participation in
the Plan.  You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan.  You understand
that you may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.  Further, you understand that you are
providing the consents herein on a purely voluntary basis.  If you do not
consent, or if you later seek to revoke your consent, your employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing your consent is that the Company would not be able to grant
Options or other equity awards to you or administer or maintain such
awards.  Therefore, you understand that refusing or withdrawing your

consent may affect your ability to participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

Finally, upon the request of the Company or the Employer, you agree to provide
an executed data privacy consent form (or any other agreements or consents) that
the Company and/or the Employer may deem necessary to obtain from you for the
purpose of administering your participation in the Plan in compliance with the
data privacy laws in your country, either now or in the future.  You understand
and agree that you will not be able to participate in the Plan if you fail to
provide any such consent or agreement requested by the Company and/or the
Employer.

15.Notice:  Until you are advised otherwise by the Committee, all notices and
other correspondence with respect to this Option will be effective upon receipt
at the following address:  Zimmer Biomet Holdings, Inc., ATTN: Employee Stock
Services, 345 East Main Street, Post Office Box 708, Warsaw,
Indiana  46581-0708, U.S.A.

16.Breach of Restrictive Covenants:  As a condition of receiving the Option, you
have entered into a non-disclosure non-solicitation and/or non-competition
agreement with the Company.  The Company may, at its discretion, require
execution of a restated non-disclosure, non-solicitation and/or non-competition
agreement as a condition of receiving the Option.  Should you decline to sign
such a restated agreement as required by the Company and, therefore, forego
receiving the Option, your most recently signed non-disclosure, non-solicitation
and/or non-competition agreement shall remain in full force and effect.  You
understand and agree that if you violate any provision of any such agreement
that remains in effect at the time of the violation, the Committee may require
you to forfeit your right to any unexercised portion of the Option, even if
vested, and, to the extent any portion of the Option has previously been
exercised, the Committee may require you to return to the Company any shares of
Common Stock you received upon such exercise or any cash proceeds you received
upon the sale of any such shares.

17.Violation of Policies:  Notwithstanding any other provisions of this
Agreement, you understand and agree that if you engage in conduct (which may
include a failure to act) in connection with, or that results in, a violation of
any of the Company’s policies, procedures or standards, a violation of the
Company’s Code of Business Conduct and Ethics, or that is deemed detrimental to
the business or reputation of the Company, the Committee may, in its discretion,
require you to forfeit your right to any unvested portion of the

 

4-Year NQSO Award (2018)5

--------------------------------------------------------------------------------

 



Award and, to the extent that any portion of the Award has previously vested,
the Committee may require you to return to the Company the shares of Common
Stock covered by the Award or any cash proceeds you received upon the sale of
such shares of Common Stock.  The Committee may exercise this discretion at any
time that you are employed by the Company or any Affiliate of the Company, and
at any time during the 18-month period following the termination of your
employment with the Company or any Affiliate of the Company for any reason,
including, without limitation, on account of Retirement or death.

18.Consent to Electronic Delivery:  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

19.Insider Trading/Market Abuse Laws:  You acknowledge that you may be subject
to insider trading restrictions and/or market abuse laws based on the exchange
on which the shares of Common Stock are listed in applicable jurisdictions,
including the United States, your country or the country of the applicable stock
plan service provider, which may affect your ability to accept, acquire, sell,
attempt to sell or otherwise dispose of shares of Common Stock , rights to
shares of Common Stock (e.g., Options) or rights linked to the value of shares
of Common Stock during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
applicable jurisdictions).  Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders you placed before you possessed
inside information.  Furthermore, you could be prohibited from (i) disclosing
the inside information to any third party, including fellow employees (other
than on a “need to know” basis) and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities.  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable insider trading policy of the Company.  You
acknowledge that it is your responsibility to comply with any applicable
restrictions, and you should speak to your personal advisor on this matter.

20.Foreign Asset/Account Reporting:  Please be aware that your country may have
certain foreign asset and/or account reporting requirements which may affect
your ability to acquire or hold shares of Common Stock under the Plan or cash
received from participating in the Plan (including from any dividends received
or sale proceeds arising from the sale of shares of Common Stock) in a brokerage
or bank

account outside your country.  You may be required to report such accounts,
assets or transactions to the tax or other authorities in your country.  You
acknowledge that it is your responsibility to be compliant with such
regulations, and you should speak to your personal advisor on this matter.

21.Addendum:  Notwithstanding any provisions in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in any Addendum
to this Agreement for your country.  Moreover, if you relocate to one of the
countries included in the Addendum, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.  The Addendum constitutes part of this Agreement.

22.Construction and Interpretation:  The Board and the Committee shall have full
authority and discretion, subject only to the express terms of the Plan, to
decide all matters relating to the administration and interpretation of the Plan
and this Agreement and all such Board and Committee determinations shall be
final, conclusive, and binding upon you and all interested parties.  The terms
and conditions set forth in this Agreement are subject in all respects to the
terms and conditions of the Plan, as amended from time to time, which shall be
controlling.  This Agreement contains the entire understanding of the parties
and may not be modified or amended except in writing duly signed by the
parties.  The waiver of, or failure to enforce, any provision of this Agreement
or the Plan by the Company will not constitute a waiver by the Company of the
same provision or right at any other time or a waiver of any other provision or
right.  The various provisions of this Agreement are severable and any
determination of invalidity or unenforceability of any provision shall have no
effect on the remaining provisions.  This Agreement will be binding upon and
inure to the benefit of the successors, assigns, and heirs of the respective
parties.  

The validity and construction of this Agreement shall be governed by the laws of
the State of Indiana, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.  For purposes of litigating any
dispute arising under this Agreement, the parties hereby submit and consent to
the jurisdiction of the State of Indiana, agree that such litigation shall be
conducted in the courts of Kosciusko County Indiana, or the federal courts for
the United States for the Northern District of Indiana, where this grant is made
and/or to be performed.  

You acknowledge that you are proficient in the English language and understand
the provisions of this

 

4-Year NQSO Award (2018)6

--------------------------------------------------------------------------------

 



Agreement and the Plan.  If you have received this or any other document related
to the Plan translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version will control.

23.Imposition of Other Requirements:  The Company reserves the right to impose
other requirements on your participation in the Plan, on the Option and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

24.Recoupment  Any benefits you may receive hereunder shall be subject to
repayment or forfeiture as

may be required to comply with (i) any applicable listing standards of a
national securities exchange adopted in accordance with Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted thereunder; (ii) similar
rules under the laws of any other jurisdiction; and (iii) any policies adopted
by the Company to implement such requirements, all to the extent determined by
the Company in its discretion to be applicable to you.

25.Electronic Acceptance  By electronically accepting or exercising the Option,
you agree to the terms of this Agreement and the Plan.

 

 

ZIMMER BIOMET HOLDINGS, INC.

By  [g2018022721042068020717.jpg]

      Chad F. Phipps

      Senior Vice President, General

      Counsel & Secretary

 



4-Year NQSO Award (2018)7